634 F.2d 1390
MICHIGAN NATIONAL BANK VALLEY, Plaintiff-Appellee,v.TRIOR INVESTMENTS, LTD., an Ontario Corporation and 299415Ontario Ltd., an Ontario Corporation, Defendants-Appellants.
No. 79-1250.
United States Court of Appeals,Sixth Circuit.
Jan. 14, 1981.

Joseph F. Galvin, Robert J. Sandler, Schlussel, Lifton, Simon, Rands, Kaufman, Lesinski & Jackier, Southfield, Mich., for defendants-appellants.
George E. Ward, Burgoyne, Kaufman, Rooche & Ward, Detroit, Mich., for plaintiff-appellee.
Before LIVELY and ENGEL, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
The plaintiff-appellee has filed a motion for rehearing and clarification of the reversal order of this court.  This appeal was submitted following oral argument and the court's decision was contained in an opinion filed on December 15, 1980.


2
Upon consideration of the motion, the court concludes that clarification of its opinion is not required and that the plaintiff-appellee is not entitled to rehearing.


3
Accordingly, the motion is denied.